An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The following is an examiner’s statement of reasons for allowance: The prior art recognizes a variety of applications of split ring resonators in physiological measurement configurations. Baker, et al. (Passive Split Ring Resonator for Continuous Physiological Sensing…) discuss theoretical aspects and disclose an experimental system for exploring in vivo measurement of liquid components. Baghelani et al. (“Non-invasive continuous-time glucose monitoring system…” and Omenetto (USPGPub 2019/0298234) teach additional arrangements intended for in vivo measurement of body liquid constituents. Of particular relevance, Chien et al. (USPGPub 2017/0135600) teach a configuration in which near-field fringes produced by a complementary split ring resonator (Figures 4B, C and the descriptions thereof) are affected by blood flow in vessels under the subject’s skin, whereby the measured changes can be analyzed to determine cardiovascular information, including heart rate. However, while each of these teachings includes use of a split ring resonator, none of the references teach or suggest a pulse physiological measuring arrangement including a self-oscillating complementary split-ring resonator element configured to detect a physiological signal and output a modulated signal and electrically connected with a demodulator that outputs a pulse physiological signal therefrom, in combination with the other claimed elements to amplify and digitize the pulse physiological signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791